DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS filed on March 3, 2021 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Response to Amendment
4.	Applicant’s response/amendment filed March 3, 2021 is hereby acknowledged.  Claims 1-18 remain pending and are addressed below.

Terminal Disclaimer
5.	The terminal disclaimer filed on March 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,322,423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
6.	Claims 7-18 are objected to because of the following informalities:  
Regarding claim 7, on line 10, --surface-- should be inserted between “underside” and “of” (Note: the antecedent basis on line 2 of claim 7).
Regarding claim 13, on line 3, --surface-- should be inserted between “underside” and “of” (Note: the antecedent basis provided by claim 7).
Regarding claim 16, on line 8, --surface-- should be inserted between “underside” and “of” (Note: the antecedent basis on line 2 of claim 16).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 7 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunter, USPN 4,971,250.
	As to claim 7, Hunter (see Fig. 1) shows a nozzle (10) comprising: a deflector (68) having an underside surface (106) contoured to deliver fluid radially outwardly therefrom; a nozzle body (12 and 22, which includes portions 74 and 82) defining an inlet (14) and an outlet (76), the inlet configured to receive fluid from a fluid source and the outlet configured to deliver fluid to the underside surface of the deflector, the outlet thus being configured to direct fluid 
	As to claim 14, Hunter shows the first wall having an outer portion inclined at an angle (the upper end portion of the outer wall, as applied above, includes an inclined/angled portion) such that a first, outermost portion is at a higher elevation than a second, innermost portion (any selected portion of wall 84, located radially inwardly from the applied outer portion).
	As to claim 15, Hunter shows the nozzle further comprising a mounting surface (at 14) including threading (see again, Fig. 1) for engaging and mounting the nozzle to the fluid source (see also, column 3, lines 9-11).
	As to claim 16, Hunter (see Fig. 1) shows a nozzle (10) comprising: a deflector (68) having an underside surface (106) contoured to deliver fluid radially outwardly therefrom; a nozzle body (12 and 22, which includes portions 74 and 82) defining an inlet (14) and an outlet (76), the inlet configured to receive fluid from a fluid source and the outlet configured to deliver fluid to the underside surface of the deflector, the outlet thus being configured to direct fluid against the underside surface of the deflector for the redirection of fluid radially outwardly from the deflector within a predetermined coverage area; the nozzle further comprising an inner debris trap (defined by element 82 and located between the lower portion of wall 84 and the wall below .

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter, in view of Kah, Jr. et al., US Patent Application Publication No. 2014/0339334.
	Hunter shows all of the recited limitations as set forth in claim 7, however Hunter does not show or disclose the nozzle as further comprising an arc adjustment valve being adjustable to change an arcuate opening defining the outlet, with the arc adjustment valve having a first valve body and a second valve body configured to adjust the arcuate opening.  With the nozzle of Hunter, the predetermined arcuate coverage area is determined by the configuration of the nozzle outlet (76; see column 6, lines 20-45).  In essence, the nozzle outlet of Hunter is static (i.e. not adjustable).  Thus, one having ordinary skill in the art would be motivated to modify the Hunter 
	Kah (see Fig. 7) shows a similarly designed nozzle (70), as compared to that of Hunter, and the nozzle of Kah includes an arc adjustment valve (130, 115) being adjustable to change an arcuate nozzle outlet opening (72) for directing fluid against an underside surface (111) of a deflector (100) for the redirection of the fluid radially outwardly from the deflector within a predetermined arcuate coverage area, with the arc adjustment valve having a first valve body (130) and a second valve body (115) configured to adjust the arcuate opening (see paragraph [0065]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Hunter, to include an arc adjustment valve being adjustable to change an arcuate outlet opening of the nozzle, thereby allowing a user to adjust the arcuate coverage area from the nozzle, so as to meet a variety of  predetermined irrigation requirements.

Allowable Subject Matter
11.	Claims 1-6 are allowed.

12.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art, alone or in combination, did not show or teach a nozzle wherein at least one of the first brake body and the second brake body includes a spiral surface configured to distribute lubricant on a surface of the brake pad, together with the other recited limitations as set forth in claim 1.

s 8-12, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
14.	Applicant’s arguments, see the section under “Rejection under 35 U.S.C. §102 – Independent Claims 7 and 16” on pages 10-13 of the “Remarks” portion of the response filed March 3, 2021, with respect to claims 7 and 16, have been considered but are moot because the new ground of rejection for claims 7 and 16 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752